Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingAnnual Report on Form 10-K/A of Clear-Lite Holdings, Inc., for theyear ended July 31, 2010, I, Paul E. Niedermeyer, PrincipalExecutive Officer of Clear-Lite Holdings, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: SuchAnnual Report on Form 10-K/A for theyear ended July 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in suchAnnual Report on Form 10-K/A for theyear ended July 31, 2010, fairly represents in all material respects, the financial condition and results of operations of Clear-Lite Holdings, Inc. Date:February 2, 2011 /s/ Paul E. Niedermeyer Paul E. Niedermeyer Principal Executive Officer
